TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00115-CV


John L. Wiley and Randi Wiley, Appellants

v.

Edward J. Mitschke, Jr., Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
NO. 13,761, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		In February 2012, appellants John L. Wiley and Randi Wiley filed a notice of appeal
from an order denying their motion for partial summary judgment against Edward J. Mitschke, Jr.
On May 22, 2012, the Clerk of this Court sent notice to appellants that the district clerk's office of
Lee County had advised this Court that arrangements had not been made for the clerk's record.  The
Clerk of this Court requested appellants to make arrangements for the record and to submit a status
report regarding this appeal by June 1, 2012.  The Clerk also notified appellants that the failure to
do so would result in dismissal for want of prosecution.  See Tex. R. App. P. 42.3.  To date,
appellants have not responded to this Court's notice.  Accordingly, we dismiss this appeal for want
of prosecution.  See id.




						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   August 10, 2012